{¶ 16} I concur with the majority but write separately to again point out an issue with the Lorain County Clerk of Courts. A Clerk of Courts is charged with the duty of maintaining an accurate record of the filings within a case. The Clerk is then responsible for the safe keeping of the record, not only for public access but for reviewing courts. State ex rel. Mothers Against Drunk Driving v. Gosser (1985),20 Ohio St. 3d 30, 33 ("These statutes place the supervision of all documents used by the court in its decision-making capacity upon the clerk."). The record in this case, which is the obligation of the Clerk of Courts pursuant to R.C. 2303.09, indicates that there were two depositions filed in this case. Only one of those depositions was ever transferred to this Court of Appeals. It was not transferred with the original record of the case. It was only produced after a request was made by this Court. When this Court inquired about the two depositions, we were informed first that there had not been any filed, contrary to their own docket. Then one was ultimately found. The second was never located.
 {¶ 17} It would be difficult to imagine how a deposition would change the outcome of this case. However, there are numerous cases the outcome of which would turn on a deposition or other lost document. See, e.g.,State v. Spivey (1998), 81 Ohio St. 3d 405. In Spivey, the Supreme Court recounted the steps it took to complete the record the clerk of courts transferred to it. Id. at 425-27. *Page 9 
Eventually, the common pleas court clerk located three missing reports and those reports allowed the Supreme Court to uphold the imposition of the death penalty. Id. at 428.
 {¶ 18} This is not the first and only time a record has been misplaced, misfiled or lost by the Lorain County Clerk of Courts. Courts of Appeals can only review what is in the record. Without a complete and accurate record, injustices may occur.
 {¶ 19} Lorain County is responsible for the second highest number of appeals to this District Court. Nevertheless, whether as a result of limited county financial resources or a limited number of clerk's office personnel, the Lorain County Clerk of Courts assigns the lowest number of staff to its appellate division compared to any other county in this appellate district. It is a limitation which should be addressed. *Page 1